Title: To Thomas Jefferson from George W. Irving, 9 May 1823
From: Irving, George W.
To: Jefferson, Thomas


Respected Sir—
New York
May 9th 1823
I have been honored with your letter of April 12;—the very small collection of medals which you are pleased to mention, I ventured to offer to you through the hands of Mr Madison, that it might have the best chance of being favorably received,—& am highly gratified in finding that it has been acceptable;—that it is so inconsiderable, proves only that but a narrow compartment in the temple of same is allotted to this hemisphere, by the envy & jealousy of Europe:—an extensive collection of “les grands hommes morts” lately published in France, contains only two Americans, viz Washington & Franklin (& these coud not have been omitted)—they follow,—Montgolfier! & Abelard! Limarosa! & Calvin!—even Quirorza a worthy, moderate, accidental hero (who is yet alive, & it is to be hoped may yet live to reach at least the glory of his Lieutenant Riego) has been thrust into the collection. Perhaps when our mint shall be brought to perfection, we shall do that justice to ourselves, which is denied to us by the old world:—but tho’ the effigies of our sages & heroes may never be stamped on bronze, the records of their labors cannot be effaced from history,—nor can they fade or be superseded, as has heretofore been the fate, more or less, of all great reputations;—they must on the contrary acquire fresh lustre as the principles which have been firmly secured here; shall extend their influence over the yet enslaved & bigotted nations of the European continent:—I think that the regular progress of these principles is in the order of “providence”,—that is to say that man must necessarily improve his intellect, & of course as he improves, unshakle himself from the absurd preoccupations by which he has hitherto been governed,—& finally place himself under the rule of common sense;—but I do very much apprehend that this great consummation which you Sir contemplate, & which your benevolence desires that I may live to witness, is far removed into futurity:—I cannot flatter myself with the hopes of seeing any material improvement in the condition of mankind:—revolutions are but convulsive, because they commence against the wishes, & all the efforts, of numerous classes interested in the maintenance of oppression;—they arrive but “in Extremis”, & are quickly converted into struggles for power amongst the “well-born”, the enlightened, & the wealthy;—the philosophy of government is the dream of a few; the masses in movement lose their way because they know not the road,—they are artfully led or forced into defiles or ambushes, where they are cut to pieces, or into labyrinths where they are confounded, & after much labour & fatigue. they terminate (as far as relates to their interests) where they began, or nearly so:—if this view be correct then I must conclude that it will require a long succession of such revolutions to produce the good which might readily be obtained if reforms were to commence with the education (political) of the people;—but this cannot be,—there are too many interests opposed to it, & above all that of the priests, the influence of whom, from various causes appears to be indestructible, which even in this country never ceases to act, to the end of rooting up, if possible, all the good that has been planted, (thank heaven that is “past praying for”)—for all priests,—of all religions in all countries, are of the same family;—all working to the same End, each according to his means & faculty;—on this point I have found myself obliged to enlist under the banners of Anas Clouths.—The present struggle between the Bourbons & the constitution of Spain I doubt not will and in favor of the latter, & thus something (however little) will be gained for Europe, & the finest portion of it be brought out of the abyss of misery into something of a rational existence;—the kingly office which has found place in that constitution is as yet a necessary evil,—but there are radical virtues in it which even we might adopt with advantage, such as an article which fixes a certain epoch, after which no man shall exercise the rights of citizen who cannot read & write,—& again that which prescribes a constitutional catechism to be taught in the schools, & the constitution itself from the pulpits,—since pulpits they must have.—my confidence in the issue of this struggle is founded more on the peculiarities of the spanish character, the mountainous nature & the poverty of the peninsula,—than on the supposed insufficiency of the french means, or the dangers of reaction on their government.—withal I doubt not but that Louis 18—who is a man of great ability & political forecast, & who desires only to die quietly in his gouty chair in the Tueilleries, leaving the care of bringing france back to the good old times of Louis 15 to his successors, has been forced into this crusade by Russia & Austria, who under cover of the smoke  will march on in their projects against Turkey—& Greece; England sees this no doubt,  she has not been able by open negotiations,—first with france to induce her to relinquish her expedition,—then with spain to persuade her to relinquish her constitution, or which is the same thing to adopt the british “summum bonum” an house of Lords,—why it is now her business to make the war as short as possible,—& to that end to assist the french to achieve their object Expeditiously;—for the british ministry is as little friendly as the french to the constitution of Spain;—under the semblance of friendship then, striking close to the Spanish government, she will labour “spargore voces”,—by secret intrigues to excite & maintain parties in opposition to the constitution, & will thus be the most efficient ally of France;—the two have common cause as regards Spain, & also as regards the views of Austria & Russia about to be developed:—In this estimate I  make no more account of the “publick opinion” of England than of that of france (if perchance there be any there)—Mr Canning, or whoever else be minister, must govern according to the sense of the aristocracy,—that is priviledged classes & monied interests,—or, cease to be minister.—What is most to be feared then in Spain according to my system is the friendship of the English, & next the corruption of the ministers & others acting under the immediate orders of the Spanish Executive:—French & English gold may possibly effect, what I am persuaded that french & English arms united, coud not effect;—yet I confide on the clear sighted penetration by which the Spanish character is distinguished,—thus I have formerly seen many of the plans of the corrupt defeated,—& thus lately those of carrying the king to Coruña, then to Badajos, which were but plans for his Escape; he has now taken the road of Andalusia, the only safe one;—it is an hard thing that the people are obliged to carry this heavy idol on their shoulders whereever they go,—it is an hard case that even the Spanish, who by their intelligence,—their unsophisticated nationality (having the advantage of being two centuries behind the rest of Europe in “civilization”,—that is demoralization of their moral habits,—their political reminiscences, and by the remains of ancient liberty which still exist in perfect preservation in some of their most important provinces, are better formed to receive a republican scheme of government than any other people in Europe,—it is an hard case that even these cannot venture on any amelioration of their system without keeping at the head of it a king, who must be (independent of his personal character) necessarily & ex-officio an enemy to all such improvements, & must therefore necessarily exercise all the powers which it has given him to undermine & destroy it.—I pray you sir to be indulgent to this long dissertation on the affairs of Spain, which I have been led into by the very anxious interest which I take in the fate of a people to whom I was first introduced under your auspices, & whom in a long residence I have learnt to esteem & respect above all others.—I am here at New York with the intention of embarking on the 1st of June for Europe;—what is doing there,—& still more what may be done, excites all my curiosity,—& not having business or pursuit of any kind, & not forseeing that I can do any good at home, I have determined to go & place myself in the centre of the pastime (which is Paris) & see the melo–drama;—I do not know that I can do any good there, but at all events I shall have a sufficiency of my habitual mental pabulum:—I have not failed to offer my services to the President,—but tho I continue to enjoy his friendship, & to a certain degree, his confidence,—as a private man, it woud seem that I have already run my course as a publick one:—diplomacy is not a career in the United States, there are domestick pretensions of various sorts which take precedence of experience in 20 years service, a mere diplomatick instrument is rarely wanted, or if wanted, used; new hands must be employed, & the publick must pay for their education; “tes absents its out tort”—& still more those who have been long absent, thus contrary to the rule in other services, the years count backwards, that is against the pretensions of the candidate;—finally I have no friend at court,—but Mr Crawford who is the best of friends, & tho he may not be the most efficient at this moment; he is the only man now on the scene where friendship I coud value or even desire to have;—as to Mr Adams he contrived to make me leave Spain (after having prevented my making a good treaty that he might make a bad one) whether under any of the aforementioned considerations I will not pretend to say, but certain it is that he would not vote for my being placed in France, & there are many others (& especially those who want the post) who most assuredly woud vote with both hands against it;—so I wrap my robes about me & fall as gracefully as I can at the foot of Pompeys statue;—I again crave your indulgence Sir for all this “bavardage” about myself, introductory only to my offering my services to you on the other side of the Atlantick;—if you shoud have any commands for me I pray you to transmit them to me before the end of this month under cover to John Jacob Astor Esqr of New York;—I hope that it is needless for me to add that I shall have the utmost pleasure in Executing them whatever they may be, & I pray you to believe me to be always with the most constant sincere & respectful attachment your very obliged & ob StGeorge W. IrvingPs The mention of Mr Adams reminds me that before closing this letter I ought not to pretermit the occasion of guarding myself  from being injured in your opinion, by a report which is now current & which will in all probability reach you.—It is said that on my return from the visit which I had the honor of making to you last summer, I stated that you had spoken to me of J. Q. Adams in very severe terms.—I beg you to be assured Sir that I have never quoted any opinion of yours respecting that gentleman, nor indeed do I recollect that you ever gave any to me;—had I heard from you any such opinion as the one referred to, I shoud certainly have been very glad to have reported it for the purpose of rebutting a rumour which has been spread & is now very industriously spreading throughout the union by the friends of Mr Adams, & which is necessarily doing him great good wherever it is believed, viz:—that you are favorable to him as a candidate for the Presidency,—but as certainly I should not have dared to have so reported without your express permission, much less am I capable of attributing to you an opinion which you have not given to meGWE